WHEELED, District Judge.
The tariff act of 1890 provided a duty on: “(444) Furs, dressed on the skin but not made up into articles, and furs not on the skin, prepared for hatters’ use, twenty per centum ad valorem.” Andón: “(461) Manufactures of leather, fur, * * not specially provided for in this act, thirty-five per centum ad valorem.” The plaintiff imported Thibet furs, dressed on the skin, which had been made up into coats, and afterwards separated into parts for use as furs dressed on the skin, and not as coats, for wearing apparel. They were assessed, under paragraph 461, as manufactures of fur, against which the importer protested that they were now furs dressed on the skin, not made up into articles, under paragraph 444. That they had been made up into articles would not make them dutiable as such articles after they had been separated into the materials from which they had been made, in the foreign country, and before importation. They had become what they were before, to he used, not as articles into which they had once been made, but as furs dressed on the skin: and they would seem to be dutiable only as such under paragraph 444. Decision of general appraisers reversed.